UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                     SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 1344 to file the documents at ECF Nos. 1346 and 1347 with

redactions or under seal in full is GRANTED. The documents at ECF Nos. 1345 and 1348 shall

remain as only visible to the selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 1344.


Dated:          New York, New York
                May 24, 2021                                 SO ORDERED
